IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 19298

                       In the Matter of CLAY FRANKLIN HUMMER,
                                        Petitioner.

                            ORDER OF REINSTATEMENT


      On July 8, 2008, Clay Franklin Hummer surrendered his license to practice law in
Kansas. On July 24, 2008, this court entered an order disbarring Hummer from the
practice of law. See In re Hummer, 286 Kan. 744, 188 P.3d 952 (2008).


      On July 11, 2019, Hummer filed a petition for reinstatement of his law license
after disbarment. See Supreme Court Rule 232 (2021 Kan. S. Ct. R. 287) (formerly Rule
219) (procedure for reinstatement after disbarment).


      On August 17, 2020, a hearing panel of the Kansas Board for Discipline of
Attorneys conducted a hearing on Hummer's petition for reinstatement.


      On December 18, 2020, this court received the hearing panel's Reinstatement Final
Hearing Report. The hearing panel recommends the court grant Hummer's petition for
reinstatement subject to his successful taking and passing of the written Kansas bar
examination. See generally Supreme Court Rule 709 (2021 Kan. S. Ct. R. 571) (detailing
requirements of applicants for admission to the bar upon written examination).


      The court, after carefully considering the record, accepts the findings and
recommendations of the hearing panel and grants Hummer's petition for reinstatement.




                                            1
       IT IS THEREFORE ORDERED that Hummer's license to practice law in Kansas be
reinstated subject to Hummer's successful taking and passing the written Kansas bar
examination.


       IT IS FURTHER ORDERED that the reinstatement of Hummer's license upon his
successful completion of the Kansas bar examination is conditioned upon his compliance
with the annual continuing legal education requirements and upon his payment of all
attorney registration and continuing legal education fees. See Supreme Court Rule 206
(2021 Kan. S. Ct. R. 251) (attorney registration) (formerly Rule 208); Supreme Court
Rule 803 (2021 Kan. S. Ct. R. 606) (CLE requirements); Supreme Court Rule 808(e)
(2021 Kan. S. Ct. R. 613) (CLE fee for attorney whose status changes to active after a
period of disbarment); Supreme Court Rule 230(c)(2) (2021 Kan. S. Ct. R. 284)
(reinstatement after voluntary surrender of license). The exemptions for an attorney
newly admitted to the practice of law in Kansas provided under Rule 206(b)(4)(A) and
Rule 803(d)(1) do not apply to Hummer.


       Upon receipt of proof of Hummer's completion of these conditions, the Office of
Judicial Administration is directed to enter his name on the roster of attorneys actively
engaged in the practice of law in Kansas.


       IT IS FURTHER ORDERED this order be published in the official Kansas Reports and
that the costs herein be assessed to Hummer.


       Dated this 17th day of March 2021.




                                             2